OFFICL   OF THL   ATTORNEY    GENERAL   OF TKXAS
                            AUBTIN




iionorabloIi.A. Eodger
County Auditor
Wllliemaon County
Georgetown, Terarr




                                           mill8 ptarrti
                                                       OLIB-,
                                                        .
                                       triad in the Jwtloe




                          dsfendanta~d charge the fee ot
                         in proriou8 arraeting ?es of $2.00
                          in the mount of thr fins and


           “2. Ii the defendant gave 6 Deferred JUApent
      Bond end fails to eppeer and par on the ante set
      out in the bond 18 the Sheriff, or Constable, within
      hi8 legal rlehtr to h&area Ceplar Profine lrmmd an4
      serve on the defendant and oolbot the tea of $2.00
      although thr arrrrting fee 0r $Z.OQ wea preriourly
      inaluaed in the fins atid aorta?
                                                                .
          "1. Doer 8bb lau iaLma&thet 6 Oaplar Frotiae
     be irrord only when a poraon hu 'jumped'  hlr bon4
     and lott the rlelaityin s&leh ho r66ld.89
             *It    her    berorw      quite     le1~0n   $n   thl8   County     for
     the oftioefmto 6ller 8 detubdurt to go 66 hlr                              pro-
     a l60to p e ya t l sr r tmlnthe,      at 8aka partial pap
     maatr    at oertain       tlrr,
                                   cad it be tell6   to uka tb
             nt~, or maku    l portion cad t6ilr to aom#oto
    61 pa aonta, to lrrue the Oepler Profla6 cad ool&ot
       2.00 n aldltlon to the rirrt 6rmtt of fL.00,
    r"':                                                     thu6
       4.00   on abe un.      St lo r~ opinion tbrt the Otfioer
    lr    6110~64 onu    the  tlrrt wrartl       toe of IP.00 when
    the     olrouratmoor are mm lbove rtm"y l6 but It the
    deteaU6nt laev*6 the County,or rlrinftyla wkleh ha
    re8fde6, for the p ur ~0        o6t
                                      6lrol4iw tbo peymmntr
    that the C6plar Protiaa than would be Ju&tlflod LQd
    th6 tee6 &gal.
         *I 6haU b6 plee6ed to hat6 your opldoa                                6t
    rour larllert 60nven1ea60~~
    Artlola         690,    7'61, 900,         Ts9   uid 798, Vernon*6 Axmotet
Tera8 Code ti Crtmlnel Prooebra,                     road w     foll.awrt
         'Art. bO0.  05 **oh rerdlot of aopulttal or oon-
    rlatioa, the grope? judgmentmbcll br enter& iu&laW-
    4.   sr uquittd ttb0w66466t 6h6u k 6t OIUII.~~-
    obayed tror lU further Uabliltt rp~n the ohrrg@
    for whloh ho uu trto&ar  protld~ thet, lo. B&MO-
    munor o66o6 when than ir r6tuPEW 6 rrrdiot,
    or 8 plea ot (plllty I6 matare aad the ppoirbmnt
    armem8e4 16 bl tlno ody, the Court may, on writ-
    t65 r*qu6rtor the 66tandM8 6n4 fbr @SO6 96UW
     lhowa,        Borer jtlagmmat
                                ant11
                                   memo other 44   tlro4
    by order of the Court     but in no went   aall th
    julsaant    be &etbProd iOP a longer per104 ot tlm
    th65 *lx (0) month*. On a.xplreUo~ ot tbr tlw
    fixed by thm 0~4or or thr Oourt, tbr Court o r Jd l
    thereof, abell 6Jat.r judgment   on the rrrdlrt or pela
    end the uma rb6lA be lxemuto& 68 protldod by Chap
    tar    4, Title 9, 0r the Cod6 of Crhlnal Proeedura
    of the St&o at TU66.       Provldod furttw?,that the
    Court or Judge themof, in the 6~0~6160 of aooad
    di6oretlon ry petit      the 4eiandcnt Ihen jW@Sat
    16 defernd, to ramaln lt lug0      on him own rue    -
    nlua.0      or ry rbqrlrohl8 to ontot l8to bon4 %I
    l mumlc hut       double the amount ot tbo lr mesr e~
    tine u3a ooolta,oondltloard that the ddm8aat       an4
                                                                                                         568




       l&Wdi66,            jOti8lt            6Ad
       6& dl06tBWI;UB tb 0
       OILthe tit6  66t  in
       mutt in the nnnar
       of the Co40 et   Cria
       Tea r 1a ndtot the laforossmit ef ukt Judgment
       ontored,nil writa, pxooe6ru 4ed rua6dir6     ot the
       Coda ot CrInliml Prordwlrr an rade rgplleab,k    10
       tar a6 &%60666BqCO Oetty OUt the ptOti6iO56 Of tbi0
       &tl*le.*
                *Art. 181. Rho5 e judgment&em been rmoaere4
       l&6irBt  6 66hUdBnt    tor 6 peauulary    fine, it he lr
       prosuit,   he r&611 b6 1 tlDo&UIlo jr11 until (us-
       oha~g& oa provided byYew.       A rertlflod    ropy ot
       6U6h jud@keat   &ml1 be lUitiOiO5t to nUthOdS
       DUCti iS@riBG56635t.*

           Llrt. T00, x;hon 6 ~eouniely                            fiae   be8   bears     a&-
       jutSgadaalnrt a detra6an$ aot                            tenant, a eaple8
       &all       fortbrltb              br    irr\wd    for b P6 lToUt.   The l&eritt
       rhall      6XBCUt6             the     66s6    by pl6oiry    the   w4bnaurt         in   jail.’
             .h~t. Tt39.%srr  muoh ea
       6t6t6  the rmdition 654 lmwa
       and th6 emount uapel4 tke?WE, U&d OOY
       lhoritt to WC. the drfundent ~4 ph.. blm la jtil
       wit11 the lmo umtdue upon luob judgment Md the
       Mhor     6RBt6 oi Ooll8oti~ tk. 6m    6W *ia, Ot
       Mtii   tbo dOfOXid& $8 0thrde     &e&b   6i66b8t60d.n

                *Art.          t9a.      Lhaa l 6etdmt     R66            bun   MD-
       8ittBd         to jr11          in a@tBOia Or tbo tti6             Mb   BOBtB
       aAjOege6 r&mind hlr, tkioSatthe?                             6nfbrrw6at      of
       6uQb jud&maat lhmii bo in rOOW4650. with tbo PO-
       ti.iOM         Of tb16 Cod6.'                                                                           .

       &ttOk        10@8*             'letnon'.      knnOtBt@&     2h66    Cod6      Of   ~l-bIiM~
Pxmaodure,      roadr   in            part     *a   tollaw~r




            lla Por lxaouti~ lish *arr8at of arrest or rda*,
       or uklry mtromt dthout~ wqrzmat, twca bolktDa

                               I)
                  .    .   .
 '
: \
  i'
 ;
1'
 4.

       Eon. H, A* Bo4~a8, page 4


             Artiala8 ldlt and 1619, Vanko11'8Annotated Terse Clvll
       Statutor,  road 88 roil0w8t
                  "Art. UlP.    &ah district olork, county clerk,
             county Jude., county traamuwr, 8herf??, dlmtrlat
             and county attorney, oonstablo and Jumtlae a? the
             peaoa, who ahall rolle+otor hand18 anr mmey ?or
             tho uea of the county, @hall ~&a a ?ull report to
             the ~mmi88loners court, at each ro@plar tera there-
             o?, o? all tine8 imposed and colloatod aad all Judg-
             ments rannbered snd aolleotod ior thm use o? th8
             aowity, and all Jury ierr collected in their r8-
             rpeotivr dourt8 in rarer o?, or for the us0 a? the
             county; and at the 8amo tlma proront thrlr reoolptr
             and touohorr shoring what dlrpo8ltion ha8 baen mad8
             of the ~oaoy collected, iinss im~osod and Judgment8
             randared. Sal& oourt 8hall caroiully examine raid
             report8, reoelptr and vouoherr and, l? found oorroot,
             shall aau8e the clerk to enter the same on tha
             ?lnanae ledger,  and, I? Sound to be lnaorreat, shell
             mmmon @aid otlieer before them, and hare the 8ama
             oorreoted. Said reports, rooelptr, and rouohors
             shall be illed in the county olerkt8 offloe."
                     *Art,   1619. lrlnar1mp08ed 8lldJudgments ran-
             dored br Justices of the psaoe shall be ohargad,
             a&nat        thr Juatlcs lmpoeing or rondoming the same.
             Ho may ditmharga       said Indebtedness by tiling:with
             the oountr alert the treasurer*8 raoelpt for the
             amount thereof, or by ahowing to the mti8iaotion
             of t&o oomnls8lonere       court that he baa u8ed duo
             dil.lgonooto collect thr sum without &rail,        or
             t&a:,t&f,:ama      have bean aatle?l& by lmpri8oamant

             A  !ter a Judagnentof conrictton 18 entered againat a do-
       rdan ; in Justloe court neither thr         Justioq   801 the arrortlng
       0??100I hare any authority to extend        credit to raid defendant
       in ord 1r to allow the deiendant tp pw        hlr fine on the install-
       mat    p        It 1s true that the Justice      has tha power to defer
       the Ju :z&t in the msnners cot out in Artlole b98, euprai
       howera :, I? the Judgment is dererred       in any or the manner8
       outlln td by the statute, no fees are due and payabla to the
       arrert   .ng officer8  until tte deferred Judgment is antered an&
       therea Iter becomer final.
lion. 8. A, Aiod(l.8,
                    pub      6


     Art1818
     --      819, ~OIViOB'DAnnotate&     Torae   Penal @ode,   read8
a8 ?OllarDI
            *Ann;lofficer,   Jallor, or guard having the lrgal
     bwto(L7 of a pormn  aorued    or oonviotad or a rie-
     4bmMor rho rll?ull              lUCh pereon tb leoapo
                            p r na ite
     or to be reerud rha I 1 bo rim6 not lrooedin& one
     thouDad (io1lare.-
     I?   the bb?UUhnt 18 PrODant   rh8n the Juetiom impO8~8 8
fine on him, it than beaomr8 the dUt7 or thm Jpltlaa 0r the
poaoe to leeuo a orrtifld    aopy or the Judgment and hand Dam
to the ooastable. It than bCOom88 th. dutr of thr oonCtablC to
exooutr thC OCrtlfiwl oopy of the Judgment (nhloh operator a8 a
oommltmmt) by laoin the &C?Cndant in Jail until dleahargC8
88 proride    b7 L m. xr the Jwtlar    lee~ae the oortifled aopr 0r
the Judgment amtho     oonatable peZ%.ltDthr deutauit   to 80 free,
th8 aonetablb would br eubjrot to proeooutlon un6rr Art10l.e 319;
V. A. c. 6. P., rupra.
      It 18 our opinion that I? the JartlaC of the paC.aC and
oonetablr turn a 4CrCndCnt loore aftrr Jud&tnont18 render04
and lnk r a a&net
                d         him in Juetlob oourt (to pay hi8 rlne OB
the iaDtdh8Ilt DIM)         Said dOiadU2t   OOC4Up1.8 thC lt8tUD Of M
weape     primher     aatt that the ooprtablo oan not gseid by hi8 own
wrong in pbmlttin~        the drr*ndant to leeapb ma can not oolbot
8 r88 for    r*-oaptorlng    hir 00 a laplae or any other procere.
     With r~f0r.E.~  to   Our QUbDtiODD HOD. 1 Md 8, Wb a88UlW
from your latter that t 0 08 18888 wore 188~06 when tho aderrod
Jud#CClltDWCrC lntbr8d c at rh!bh timC th8 dO?CCIdmtD X8rC not
PIWDODt, d    U~ll t&I18aDD~tiM,     TO ULIWbr qUEDtiOIl8 NOD, 1
ad I)la the affirmatlvb.
     Ua anewer quortion Ho. 8 in th8 wgatiro.         CapiaDeD are     to
b0 imrtnd  when a poounlary ibe  h88 bean a&Judged  againrt a db-
fondant not prrmnt in court under Artiolb   987, V. A. C. C. P.
Tar oxample, if the stat0 and &S?OBdMt’D   ooun8sl agreed to tz7
tha darendant and wait. the dofondant* praaonoa fn Justloo court
(without rorfaitin(lthe bond 0r ~0r~d~t)    aa   a Judgment wa8
renderbd ageinrt the drfordant  when he wa8 not prorbnt   a aaplae
                                          . . -~
                                                   571




-uid   i88U0   to baforcr   tha WQmuit.

           JUN 7,      41

           1
               4
           IS"ANT
                    224%
           GENERAL